Title: From George Washington to Thomas Jefferson, 10 March 1791
From: Washington, George
To: Jefferson, Thomas



Thursday 3 Oclock, [10 March] 1791

The P. has given the enclosed letters an attentive reading & consideration, and has found nothing in them but what is just, and in the hands of a prudent user proper; but at the end of the words of the letter to Mr C. “this wrong” 2d page 10th line may it not be well to add—“yet with that prudence & circumspection which will not commit the Government to the necessity of proceeding to extremity.” And may not the expression of the last page be too strong for events and the interest of this Country? reconsider them.

G.W.

